Third District Court of Appeal
                               State of Florida

                          Opinion filed May 25, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D22-73
                      Lower Tribunal No. 06-152-A-M
                          ________________


                           Terrance Howard,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Monroe County, James W. Morgan, III,
Judge.

     Terrance Howard, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.